Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species comprising, SARS-Cov-2, and an individual diagnosed or suspect of having a symptom of early stage organ damage in particular abnormal level of CRP, and idronoxil free base in the reply filed on 08/05/2021 is acknowledged.

Claims Status
Claims 1-2, 4, 6-17, 19-22 are pending. It is noted claim 13 depends from a withdrawn claim 12, claim 13, which was inadvertently cited in the rejection header is also withdrawn. Claim 13 is hereby withdraw as being drawn to a non-elected specie. Claims 3, 5, and 18 are canceled. It is also noted that claim 16 which further limits the one or more cytokines or inflammatory biomarkers such as the elected CRP was rejection of withdrawn claim 14. As such, the withdrawn claim 14 although was not included in the rejection statement or header was discussed in the body of the rejection by addressing CRP. Therefore, the previously withdrawn claim 14 is no longer withdrawn and is included in the rejection header as the limitation of claim 14 was addressed in the body of the rejection, i.e. C-reactive protein. Claims 11, 12-13, 17, and 20 are withdrawn. Claims 1, 2, 4, 6-10, 14-16, 19, and 21-22 are examined in accordance to the elected species. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021, 12/13/2021 & 12/23/2021 has been considered by the examiner.
  
Priority
This application is a continuation of International Application No. PCT/AU2021/050282, filed March 30, 2021, which claims priority from Australian Provisional Application No. 2020900970, filed March 30, 2020. The Effective filing date is March 30, 2020.

Action Summary
Claim Objection to claims 2, 4-10, 15-16, 19, and 21-22 are withdrawn in light of claim amendment (changing “The” to “A”).
Claims 1, 2, 4-10, 15-16, 19, and 21-22 rejected under 35 U.S.C. 103 as being un-patentable over Kelly (US2006/0167083 A1) in view of Puneet et al., Science, Vol. 238, June 4, 2010, 1290-1294, Kim et al., Oncogene (2014) 33, 3583–3593, and Zhou et al., Lancet; 395: 1054–1062, published online March 9, 2020 are withdrawn in light of claim amendment (administrating “consisting essentially of” or “consisting of” the period from early organ damage to prior to late organ damage….”)

Affidavit
The Declaration under 37 CFR 1.132 filed 11/30/2021 is insufficient to overcome the rejection of claim1, 2, 4, 6-10, 14-16, 19, and 21-22 not only because  the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, but also because the new ground of rejection addresses the compound being a STING inhibitor for treating inflammation caused by coronavirus infection. Additionally, Zarate et al. teaches sepsis is usually diagnosed 1-3 days after it starts which is sufficient time for the body to mount a hyperimmune response, and in many cases, early organ damage occurs during this three-day time period. The early diagnosis and early initiation of treatment would decrease the magnitude and the duration of the pro-inflammatory phase, see page 8, first paragraph. Furthermore, Hu et al. teaches that STING signaling may contribute to organ damage and an increased pro-inflammatory response during severe polymicrobial sepsis, see page 501, right col, first para. Lastly, WHO teaches in severe cases, COVID-19 can be complicated by the acute respiratory distress syndrome (ARDS), sepsis and septic shock, multiorgan failure, including acute kidney injury and cardiac injury, see page 1, last paragraph.  Therefore, one would reasonably expect the administration of idronoxil to consist of or consist essentially of the period of early stage organ damage such as and prior art to late stage orang damage caused by inflammation associated with coronavirus infection to successfully treat inflammation in an individual is diagnosed with, or suspected of having, early stage organ damage, or a symptom thereof (severe sepsis or septic shock) caused by inflammation associated with infection (Covid-19) with success.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Lastly, the Examiner acknowledges and considers the references in Exhibits 1-7. 
The arguments with respect to Kelly, Puneet et al., Kim et al., and Zou et al. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


New Rejections necessitated by claim amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The recitation of the individual is suspected of having early stage damage in claim 2 indefinite as claim 1 is construed to mean the administration is at the period from early stage organ damage to prior to late stage orang damage…. due to the “consisting of” language. Claim 1 requires the administration to happen at the period from early stage organ damage to prior to late stage orang damage caused by inflammation associated with infection whereas claim 2 does not require the individual to have early stage organ damage to prior to late stage orang damage caused by inflammation associated with infection due to “suspecting of having…” According to claim 1 the administration consisting of the period from early stage organ damage to prior to late stage orang damage caused by inflammation associated with infection is construed by the Examiner to mean the subject is “diagnosed of having early stage organ damage to prior to late stage orang damage caused by inflammation associated with infection.” However, claim 2 does not require the individual to have “early stage organ damage to prior to late stage orang damage caused by inflammation associated with infection.” Therefore, in view of the “consisting of” language, the recitation of “the individual is suspected of having early 
The recitation of “wherein the individual is not identified, diagnosed, or suspected of having, a symptom of late stage organ damage associated with inflammation caused by infection” of claim 21 also renders claim 21 indefinite because said recitation is in direct contradiction of “wherein administration consists essentially of, or consists of the period from early stage organ damage to prior to late stage organ damage caused by inflammation associated with infection, thereby treating the inflammation” recited in claim 1. 
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recitation of “or a symptom of early stage organ damage” of claim 2 fails to further limit the broad recitation of “… the period from early stage organ damage to prior to late stage organ damage caused by inflammation associated with infection” of claim 1. Symptom of early stage organ damage is not recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


New Rejections necessitated by claim amendment
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 2, 4, 6-10, and 21 are rejected under 35 U.S.C. 103 as being un-patentable over Noxopharm, Formulation Development, Market News & Trends, Noxopharm Phase 1 Clinical, copyright 2018 in view of Zarate et al. (WO2013/138800 A2), WHO (World Health Organization) Interim Guidance, March, 16, 2020, and Hu et al., EbioMedicine, published by the Lancet, volume 41, March 2019, pages 497-508.
Noxopharm suggests the use of administration of idronoxil (Veyonda®) a TANK-binding Kinase  inhibitor as an anti-inflammatory therapies in Covid-19 disease patients, see paragraph 1. Moreover, Noxopharm teaches Veyonda (idronoxil) has two main drug actions – a moderating effect on the ceramide/sphingosine-1-phosphate balance and inhibition of STING signaling. Activity against the former target contributes to its dual-acting oncotoxic and immunomodulatory functions designed to enhance the effectiveness and safety of standard oncology treatments, i.e., chemotherapies, radiation therapies and immune checkpoint inhibitors. Activity against the latter target provides an anti-inflammatory effect, as well as contributing to an anti-cancer action, but also potentially blocking septic shock (cytokine storm), see last paragraph. Noxopharm teaches the patient were experiencing elevated inflammation, see third paragraph. Covid-19 is the name of the disease caused by the SARS-coV-2 virus. The individual or patient of Noxopharm is an individual or patient not identified and diagnosed of late stage organ damage associated with inflammation caused by infection as 
Noxopharm does not teach administration consists essentially of, or consists of the period from early stage organ damage to prior to late stage organ damage caused by inflammation associated with infection that is caused by coronavirus such as SARS-Cov-2. Additionally, Noxopharm does not teach the individual is diagnosed with, or suspected of having, early stage organ damage, or a symptom thereof, caused by inflammation associated with infection. 
Zarate et al. teaches a method for detecting, monitoring and treating sepsis, see Abstract. Zarate et al. also teaches Sepsis is a disease process or syndrome caused by an excessive inflammatory response of the body's immune defenses to an infection or toxin, see page 1, last paragraph. Zarate et al. teaches the clinical stages of sepsis are: sepsis, severe sepsis, and septic shock. Sepsis is represented by a fever, high/ low white blood cell count, and infection of tissue or blood, and an inflammatory response including hypothermia or fever, tachypnea, hypocapnia, tachycardia, leucopenia or leukocytosis. Severe sepsis is represented by sepsis plus organ dysfunction such as damage to the lungs, liver or kidney, and hypoperfusion or hypotension. Septic shock is represented by sepsis, organ dysfunction, and a mean arterial pressure (MAP) less than 60 mmHg, see page 2, last paragraph. Moreover, Zarate et al. teaches

WHO teaches in severe cases, COVID-19 can be complicated by the acute respiratory distress syndrome (ARDS), sepsis and septic shock, multiorgan failure, including acute kidney injury and cardiac injury, see page 1, last paragraph. 
Hu et al. suggests inhibition of mtDNA-STING signaling pathway protects against CLP-induced intestinal barrier dysfunction by reducing systemic mtDNA and inflammatory cytokines levels, organ damage, and bacterial translocation, see Abstract and also teaches the STING signaling pathway can contribute to lethal sepsis by promoting IEC apoptosis and through disrupting the intestinal barrier. Our findings suggest that regulation of the mtDNA-STING pathway may be a promising therapeutic strategy to promote mucosal healing and protect the intestinal barrier in septic patients, See Abstract. Moreover, Hu et al. teaches activated STING signaling contributes to over-exuberant inflammatory and IFNs responses during sepsis, which 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the suggested method taught by Noxopharm by administering idronoxil at the period of early stage organ damage such as and prior art to late stage organ damage caused by inflammation associated with coronavirus infection to an  individual is diagnosed with, or suspected of having, early stage organ damage, or a symptom thereof, caused by inflammation associated with infection to give Applicant’s claimed invention. One would have been motivated because Noxopharm teaches that Veyonda (idronoxil) is a known S1P inhibitor and a known inhibitor of STING signaling that exhibits anti-inflammatory effect  and as well as contributing to an anti-cancer action, but also potentially blocking septic shock (cytokine storm), because Hu et al. suggests inhibition of mtDNA-STING signaling pathway protects against CLP-induced intestinal barrier dysfunction by reducing systemic mtDNA and inflammatory cytokines levels, organ damage, and bacterial translocation, see Abstract and also teaches STING signaling may contribute to organ damage and an increased pro-inflammatory response during severe polymicrobial sepsis, see page 501, right col, first para, also because Zarate et al. teaches sepsis that can include severe sepsis which represented by organ damage to the liver, lung, or kidney, and hypoperfusion or hypotension is usually diagnosed 1-3 days after it starts which is sufficient time for the body to mount a hyperimmune response, and in . 


Claims 14-16 and 19 are rejected under 35 U.S.C. 103 as being un-patentable over Noxopharm, Formulation Development, Market News & Trends, Noxopharm Phase 1 Clinical, copyright 2018 in view of Zarate et al. (WO2013/138800 A2), WHO (World Health Organization) Interim Guidance, March, 16, 2020, and Hu et al., EbioMedicine, published by the Lancet, volume 41, March 2019, pages 497-508 as applied to claims 1, 2, 4, 6-10, and 21 in further view of Dr. Cron, Don’t Forget the Host: COVID-19 Cytokine Storm, Marcj 16, 2020. 
The teachings of Noxopharm, Zarate et al., WHO, and Hu et al. have been discussed in the second 103 rejection set forth above. 
Noxopharm, Zarate et al., WHO, and Hu et al. collectively do not teach the individual or patient is identified as having, or suspected of having, at least 2, 3, 4, 5, or 6 symptoms of early stage organ damage including CRP (C-reactive protein). However, Noxopharm teaches Veyonda (idronoxil) can potentially be used by blocking septic shock (cytokine storm), see last paragraph. 
Dr. Cron teaches reports on clinical and laboratory features of hospitalized covid-19 individuals are attributed to elevated interleukin-6 (IL-6), elevated C-reactive proteins and others which suggest the presence of cytokine storm syndrome, resulting in the adult respiratory distress syndrome and multiple organ failure, see “A COVID-19 Cytokine Storm Syndrome” section. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include C-reactive protein and IL-6 as the cytokine storm for the treatment of inflammation to give Applicant’s claimed invention. One would have been motivated by the fact that idronoxil is known to treat disease mediated by cytokine storm such as sepsis shocked and also because Dr. Cron teaches cytokine storm including C-reactive protein and IL-6 are features of covid-19, resulting in multiple organ failure. One would reasonably expect idronoxil to treat inflammation mediated by cytokine storm C-reactive protein and IL-6 with success. 

22 is rejected under 35 U.S.C. 103 as being un-patentable over Noxopharm, Formulation Development, Market News & Trends, Noxopharm Phase 1 Clinical, copyright 2018 in view of Zarate et al. (WO2013/138800 A2), WHO (World Health Organization) Interim Guidance, March, 16, 2020, and Hu et al., EbioMedicine, published by the Lancet, volume 41, March 2019, pages 497-508 as applied to claims 1, 2, 4, 6-10, and 21 as set forth in the first 103 rejection above.  
The teachings of Noxopharm, Zarate et al., WHO, and Hu et al. have been discussed in the second 103 rejection set forth above. 
Noxopharm, Zarate et al., WHO, and Hu et al. collectively do not specifically teach administration of an antibiotic. However, Noxopharm teaches patients with sepsis typically receive a standard treatment that includes: hemodynamic support such as fluid administration and vasopressors; eradication of the infectious agent with antibiotics and surgery, see page 2, first para.
It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was filed to combine the idronoxil as disclosed by Noxopharm’s reference with the antibiotic set forth by Zarate because each is taught by the prior art to be useful for the same purpose (i.e., treating sepsis, an inflammatory disease). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further, a person of ordinary skill in the art would reasonably have expected to be successful because both compounds were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together.



Claims 1, 2, 4, 6-10, and 21 are rejected under 35 U.S.C. 103 as being un-patentable over Noxopharm, Formulation Development, Market News & Trends, Noxopharm Phase 1 Clinical, copyright 2018 in view of Benmerzoug et al., Nature Communications volume 9, Article number: 5226 (2018), Gill et al., Free Radic Biol Med. 2010 May 1; 48(9): 1121–1132, and Zuo et al.,  2009 Jul 22 : 247–258..
Noxopharm suggests the use of administration of idronoxil (Veyonda®) a TANK-binding Kinase  inhibitor as an anti-inflammatory therapies in Covid-19 disease patients, see paragraph 1. Moreover, Noxopharm teaches Veyonda (idronoxil) has two main drug actions – a moderating effect on the ceramide/sphingosine-1-phosphate balance and inhibition of STING signaling. Activity against the former target contributes to its dual-acting oncotoxic and immunomodulatory functions designed to enhance the effectiveness and safety of standard oncology treatments, i.e., chemotherapies, radiation therapies and immune checkpoint inhibitors. Activity against the latter target provides an anti-inflammatory effect, as well as contributing to an anti-cancer action, but also potentially blocking septic shock (cytokine storm), see last paragraph. Noxopharm teaches the patient were experiencing elevated inflammation, see third paragraph. Covid-19 is the name of the disease caused by the SARS-coV-2 virus. The individual or patient of Noxopharm is an individual or patient not identified and diagnosed of late stage organ damage associated with inflammation caused by infection as to claim 21.The patient or individual taught by Noxopharm would also be considered a patient or individual that has not been administered idronoxil, or derivative, pharmaceutically 
Noxopharm does not teach administration consists essentially of, or consists of the period from early stage organ damage to prior to late stage organ damage caused by inflammation associated with infection that is caused by coronavirus such as SARS-Cov-2. Additionally, Noxopharm does not teach the individual is diagnosed with, or suspected of having, early stage organ damage, or a symptom thereof, caused by inflammation associated with infection. 
Benmerzoug et al. teaches stimulator of interferon genes (STING) is essential for silica-induced lung inflammation and lung fibrosis; in mice, silica induces lung cell death and self-dsDNA release in the bronchoalveolar space that activates STING pathway; degradation of extracellular self-dsDNA by DNase I inhibits silica-induced STING activation and the downstream type I IFN response. Patients with silicosis have increased circulating dsDNA and CXCL10 in sputum, and patients with fibrotic interstitial lung disease display STING activation and CXCL10 in the lung, see Abstract. Moreover, Benmerzoug et al. teaches the overexpression of Irf3, Irf7, and Ifnβ genes was in line with an engagement of the STING pathway at 4 weeks. Silica induced type 1 IFNs and downstream CXCL10 expression either at day 7 or 4 weeks following exposure. The levels of extracellular dsDNA in the bronchoalveolar lavage fluid (BALF) correlated with Ifnα and Ifnβ overexpression in silica-exposed WT mice on day 7, and already at 24 h, suggesting that this early dsDNA release might induce type 1 IFN expression, see page 2, left col, last para and Fig. 1. Benmerzoug et al. teaches for the first time that the STING pathway is 
Gill et al. teaches TLR activation has been shown to be important in conditions of oxidative stress such as HS/R and I/R injury. Understanding the mechanisms by which inflammatory cascades are activated as a result of oxidative stress have important clinical implications as these conditions, as seen during myocardial infarction, stroke, and trauma, are major causes of morbidity and mortality. Systematic review of the current literature on TLRs in various models of HS/R and I/R demonstrates how the activation of TLRs is important in the initiation and propagation of inflammation and end organ injury, see Conclusion Section. Moreover, Gill et al. teaches TLR signaling mediated via TRIF activates TRAF3, but can also interact with TRAF6. Activated TRAF3 can activate TANK-binding kinase 1 (TBK1), which stimulates Interferon Regulatory Factor 3 (IRF3) to activate Interferon-beta (INF-β) and thereby leads to activation of Signal Transduction and Activator of Transcription (STAT)-1 and transcription of genes associated with this pathway, see page 3, first para. Furthermore, Gill et al. teaches the inflammatory response to conditions of oxidative stress is designed to ward off invading pathogens and to initiate repair processes. When excessive, these responses lead to early organ damage and dysfunction due to an overexuberant inflammatory response, and can then render the victim susceptible to infection due to profound immune suppression and / or dysregulation, see page 3, third para. 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the suggested method taught by Noxopharm by administering idronoxil at the period of early stage organ damage such as lung fibrosis and prior art to late stage orang damage caused by inflammation associated with coronavirus infection to an  individual is diagnosed with, or suspected of having, early stage organ damage, or a symptom thereof, caused by inflammation associated with infection to give Applicant’s claimed invention. One would have been motivated because Benmerzoug et al.  Ifnα and Ifnβ  are overexpressed in silica-exposed WT mice (lung inflammation and fibrosis model) on day 7, and already at 24 h, , see page 2, left col, last para and Fig. 1 and Benmerzoug et al. teaches stimulator of interferon genes (STING) is essential for silica-induced lung inflammation and lung fibrosis; in mice, silica induces lung cell death and self-dsDNA release in the bronchoalveolar space that activates STING pathway; degradation of extracellular self-dsDNA by DNase I inhibits silica-induced STING activation and the downstream type I IFN response, see Abstract. Additionally, one would have been motivated as well by the fact that  Gill et al. teaches the inflammatory response to conditions of oxidative stress is designed to ward off invading pathogens and to initiate repair processes. When excessive, these responses lead to early organ damage and dysfunction due to an overexuberant inflammatory response, and can then render the victim susceptible to infection due to profound immune suppression and / or dysregulation, see page 3, third para. and by the fact that Zuo et al. teaches the major pathological characteristic of coronavirus (Sars-Cov) are diffuse alveolar damage and lung fibrosis, see 
Applicant’s arguments appear the same arguments presented in the Affidavit section. As such, the same response applies. 

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628